Action in prohibition by the State, on the relation of Olive Johnson, and others, against the Honorable Boyd H. Anderson, as Judge of the County Court of Broward County. From an order quashing writ of prohibition, the relators appeal.
Affirmed.
Appellants were convicted of violating the game laws in Dade County, Florida. Subsequently they were prosecuted in the adjoining County of Broward by information filed in the County Court. In the latter prosecution the conviction in Dade County was offered as a reason to quash the information. The County Court disallowed the plea and appellants instituted this action in the Circuit Court to prohibit the County Court.
Upon final hearing the Circuit Judge stated the question, "Is the defendant placed in second jeopardy for the identical act or crime for which he was convicted in the Court of Crimes in Dade County?" The conclusion was reached then that the latter prosecution would lie under a different statute from the former and quashed the writ of prohibition.
The order quashing the writ was correct. Our reason to sustain the judgment is different, however, to that stated by the trial court and therefore we feel obliged to state our reasons, else a simple affirmance would mislead the Bench and Bar. The action of prohibition would not lie in this instance because the County Court of Broward County had jurisdiction to try the case. In this fashion the appellants seek the judgment of this Court on a question which the County Court could try and have orderly review on appeal as provided by law if ultimately dissatisfied with the judgment.
Therefore, the judgment is affirmed.
THOMAS, C.J., and BARNS and HOBSON, JJ., concur. *Page 911